Interim Decision #2166

MATTER OF ST. JOSEPH'S HOSPITAL
In Visa Petition Proceedings
NYC-N-34469
Decided by Regional Commissioner September 27, 1972
(1) Notwithstanding an alien may qualify for third preference classification as a
member of the professions, in order to qualify for nonimmigrant classification
under section 101(a)(15)(H)(i) of the Immigration and Nationality Act, as
amended, as an alien of distinguished merit and ability who is coming to the
United States temporarily to perform services which require such professional
abilities, it must be established that the alien will be able to engage in his
profession immediately in this country. (See also, Matter of Essex Cryogenics
Industries, Inc., Interim Decision No. 2164.)
(2) In the instant case, the visa petition to accord beneficiary classification under
section 101(a)(15)(H)(i) of the Act as an alien of distinguished merit and ability
as a pharmacist is denied, since beneficiary will be unable to work as a
pharmacist at the place of intended employment until she has had additional
training and has passed the New York State licensing examination.

This matter is before the Regional Commissioner on appeal from
the denial of the petition to classify the beneficiary as a nonimmigrant worker of distinguished merit and ability under section
101(a)(15)(H)(i) of the Immigration and Nationality Act, as
amended.
The petitioning voluntary hospital seeks to engage the beneficiary as a pharmacist over a period of two years at a salary of $120
per 40-hour week. The alien is a 54-year-old native and citizen of
the Philippines who presently resides in that country. She is also
the beneficiary of an approved preference immigrant visa petition
filed by the same petitioner under section 203(a)(6) of the Act, as
amended, for her services as a pharmacist. The records of this
Service disclose that the sixth preference petition was forwarded
to the United States Consulate at Manila, Philippines on November 10, 1971 together with the documentary evidence relating to
the alien's qualifications as a pharmacist.
The District Director denied the instant H-1 petition on the
grounds it has not been satisfactorily established that the beneficiary is a person of distinguished merit and ability and that the
202

Interim Decision #2166
services to be performed are of an exceptional nature requiring
such an individual. It was pointed out that the proposed salary of
$120 per week is not indicative of a person of such caliber. On
appeal, the Director of the Medical House Staff of the petitioning
hospital has asserted that she personally interviewed the alien on
a trip to the Philippines last year; that in addition to being a
qualified pharmacist, she has worked for years as chief pharmacist
in one of the most modern pharmaceutical companies in the
Philippines; that she nevertheless has to undergo additional pharmaceutical training in the United States to qualify for a license
here; that while she is earning credits towards licensure, she will
be paid the minimum salary.
The entire record in this matter has been very carefully reviewed in the light of the representations made on appeal. Section
101(a)(15)(H) of the Immigration and Nationality Act, as amended,
includes within the classes of nonimmigrant workers:
... an alien having a residence in a foreign country which he has no intention
of abandoning (i) who is of distinguished merit and ability and who is coming
temporarily to the United States to perform services of an exceptional nature
requiring such merit and ability ...

In the case at hand, we find that the alien is the beneficiary of
an approved sixth preference petition but there is insufficient
evidence in the record upon which to arrive at a determination as
to whether she also meets the requirements for third preference

status as a member of the professions. Conceding arguendo that
she is a fully qualified professional pharmacist in the Philippines
and can readily satisfy the prerequisites for third preference
classification, we would find her to be "of distinguished merit and
ability" within the meaning of section 101(a)(15)(H)(i) of the Act, as
amended.' However, in contrast to a third preference case, where
it has been held that Lhe petition may be approved even when it is

known the alien will not qualify to engage in his profession in the
United States for an appreciable period of time, in an H-1 case
where the beneficiary is coming to the United States temporarily,
it must be established that the alien will be able to engage in his

profession immediately.
The petitioner in the instant matter has advised that the
beneficiary will not be able to work in this country as a pharmacist
until she has had additional training and has passed the New
York State licensing examination. Inasmuch as the alien is not
fully qualified under the laws governing the place of intended
For "H-1" classification, where professional status has already been established, the remuneration to be received by the beneficiary is not material.
Compile Matter of Essex Cryugenice hautaries, INC, Interim Detiblun. No. 2104
(1972).

203

Interim Decision #2166
employment to perform the duties of the position for which she is
being sought, the services which she would be called upon to
perform cannot be regarded as being of an exceptional nature
requiring a person of distinguished merit and ability within the
contemplation of section 101(a)(15)(H)(0, supra. Accordingly, this
appeal will be dismissed.
It is ordered that the appeal be and same is hereby dismissed.

204

